Name: Council Regulation (EC) No 1482/1999 of 14 June 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain wines
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  international trade;  beverages and sugar;  Europe
 Date Published: nan

 EN Official Journal of the European Communities8. 7. 1999 L 172/7 Number CN code(1) Description (2) Quota volume for 1999 (hl) In-quota-rate (% of basic duty) COUNCIL REGULATION (EC) No 1482/1999 of 14 June 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain wines THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, (1) Whereas an Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines (1) was signed on 26 November 1993 and extended by an Agreement in the form of an Exchange of Letters (2) signed on 7 April 1998; (2) Whereas that Agreement expired on 31 December 1998; (3) Whereas in order to preserve reciprocal preferential treatment and to continue to promote the development of trade in wine the Agreement should be extended until 31 December 1999; (4) Whereas Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania (3) opened tariff quotas for certain wines in accordance with the Agreement in the form of an Exchange of Letters between the Euro- pean Community and Romania; whereas, following the new Agreement in the form of an Exchange of Letters, Regulation (EC) No 933/95 has to be amended accord- ingly; (5) Whereas, in order to facilitate the implementation of certain provisions of the Agreement, the Commission should be authorised to adopt the necessary legislation for implementation of the Agreement in accordance with the procedure laid down in Article 83 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (4), HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and Romania on the reci- procal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 The Commission is hereby authorised to adopt the necessary acts for implementation of the Agreement, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 4 Regulation (EC) No 933/95 shall be amended as follows: 1. in Article 1(1) the words to 31 December 1998 for Bulgaria and Romania shall be replaced by to 31 December 1999 for Bulgaria an Romania; 2. in Article 1(1) the table under (c) Wines originating in Romania shall be replaced by the following table. 09.7013 ex 2204 10 ex 2204 21 ex 2204 29 Wine of fresh grapes, including sparkling wine and liqueur wine 178 880 40 (1) OJ L 337, 31.12.1993, p. 173. (2) OJ L 116, 18.4.1998, p. 3. (3) OJ L 96, 28.4.1995, p. 1. Regulation as last amended by Regulation (EC) No 813/98 (OJ L 116, 18.4.1998, p. 1). (4) OJ L 84, 27.3.1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (OJ L 210, 28.7.1998, p. 8). EN Official Journal of the European Communities 8. 7. 1999L 172/8 Number CN code TARIC code 3. the Annex on TARIC codes shall be replaced by the following Annex. ANNEX TARIC codes 09.7001 ex 2204 10 2204 10 19*91 2204 10 99*91 09.7003 ex 2204 21 2204 21 79*79 2204 21 79*80 2204 21 80*79 2204 21 80*80 2204 21 83*10 2204 21 83*79 2204 21 83*80 2204 21 84*10 2204 21 84*79 2204 21 84*80 2204 21 94*10 2204 21 94*30 2204 21 98*10 2204 21 98*30 2204 21 99*10 09.7005 ex 2204 29 2204 29 65*00 2204 29 75*10 2204 29 83*10 2204 29 83*80 2204 29 84*10 2204 29 84*30 2204 29 94*10 2204 29 94*30 2204 29 98*10 2204 29 98*30 2204 29 99*10 09.7007 ex 2204 29 2204 29 65*00 2204 29 75*10 2204 29 83*10 2204 29 83*80 2204 29 84*10 2204 29 84*30 2204 29 94*10 2204 29 94*30 2204 29 98*10 2204 29 98*30 2204 29 99*10 09.7009 ex 2204 10 2204 10 19*91 2204 10 99*91 09.7011 ex 2204 21 2204 21 79*79 2204 21 79*80 2204 21 80*79 2204 21 80*80 2204 21 83*10 2204 21 83*79 2204 21 83*80 2204 21 84*10 2204 21 84*79 2204 21 84*80 2204 21 94*10 2204 21 94*30 2204 21 98*10 2204 21 98*30 2204 21 99*10 EN Official Journal of the European Communities8. 7. 1999 L 172/9 Number CN code TARIC code 09.7013 ex 2204 10 2204 10 19*91 2204 10 19*99 2204 10 99*91 2204 10 99*99 ex 2204 21 2204 21 79*79 2204 21 79*80 2204 21 80*79 2204 21 80*80 2204 21 83*10 2204 21 83*79 2204 21 83*80 2204 21 84*10 2204 21 84*79 2204 21 84*80 2204 21 94*10 2204 21 94*30 2204 21 98*10 2204 21 98*30 2204 21 99*10 ex 2204 29 2204 29 65*00 2204 29 75*10 2204 29 83*10 2204 29 83*80 2204 29 84*10 2204 29 84*30 2204 29 94*10 2204 29 94*30 2204 29 98*10 2204 29 98*30 2204 29 99*10 Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1999. For the Council The President K.-H. FUNKE